DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 09/15/2022 has been entered and fully considered. Claims 14, 16-33 and 36-43 are pending, of which claims 14, 27, 31, 36 and 42 are currently amended. Claims 1-13, 15, 34 and 35 are cancelled. 
In view of the amendment, the previous rejections of claim 36 under 35 USC 102/103 are withdrawn, however claim 36 is now rejected on new grounds under 35 USC 112(a), 35 USC 112(d), and 35 USC 103. The remaining rejections under 35 USC 102/103 and 35 USC 103 are being maintained. This action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not support the limitation that the cathode consists essentially of one of the claimed forms of sulfur, because the cathode is only described as having the sulfur deposited on a substrate. In other words, there is no description of a cathode that does not include a substrate, as required by the phrase “consisting essentially of a form of sulfur”. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 36, which recites that “the cathode consists essentially of a form of sulfur” fails to include all the limitations of claim 14, which recites a “cathode comprising a monoclinic phase sulfur…located on a substrate”. Specifically, the phrase “consisting essentially of” in claim 36 excludes the substrate required by claim 14 from the cathode.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 16-19, 23-33, 37-40 and 43 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Encapsulated Monoclinic Sulfur for Stable Cycling of Li-S Rechargeable Batteries” (Moon).
Regarding claims 14 and 43, Moon discloses a cathode (S@C electrode) comprising a monoclinic phase sulfur (the sulfur adopts the monoclinic phase near the carbon shells) that is stable at a temperature below 80°C (monoclinic phase can retain its stability even at room temperature) located on a substrate (carbon shells) [page 6548 column 2 paragraph 3]. Although not explicitly disclosed, it is presumed that the monoclinic sulfur of Moon comprises one of the claimed forms of sulfur, because it is infiltrated into a carbon membrane and heat treated at 400°C [p 6552 col 2 para 2] such that the carbon shell plays a role in the formation of the monoclinic phase and the monoclinic phase can retain its stability at room temperature [p 6548 col 2 para 3], or that one of the claimed forms of sulfur would have been obvious to one of ordinary skill in the art at the time of invention, as one of a limited number of forms of sulfur having a monoclinic phase. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 16 and 30, Moon further discloses that the cathode includes a current collector (platinum was sputtered onto the bottom side to seal the pores and function as a current collector) [p 6547 col 2 para 3].
Regarding claim 17, Moon further discloses that the cathode has an initial discharge capacity in a range of from about 300 mAh/g to about 2500 mAh/g based on a total weight of sulfur in the cathode (when calculated based on the mass of sulfur only, the S@C electrode exhibits a reversible capacity of ~1520 mAh/g – note that the initial discharge capacity is necessarily equal to or greater than the reversible capacity and less than or equal to the theoretical capacity – theoretical capacity of sulfur is 1675 mAh/g) [p 6550 col 2 para 3; p 6547 col 1 para 1].
Regarding claim 18, Moon further discloses that the cathode has a loading of the monoclinic phase sulfur in a range of at least 0.05 mg/cm2 (a majority of sulfur adopts the monoclinic phase, sulfur content is ~81 wt% in the active material, mass loading of the active material was ~1.0 mg/cm2) [p 6547 col 2 para 2; p 6552 col 2 para 4].
Regarding claims 19, 23-25, 28, 29, 32 and 33, Moon further discloses a rechargeable lithium-sulfur cell comprising the cathode, a lithium anode, an electrolyte and a polypropylene membrane as a separator [p 6552 col 2 para 4].
Regarding claim 26, Moon further discloses that the cell exhibits a single plateau discharge curve [p 6550 col 1 para 1; Figure 2a] with a discharge capacity of from 300 mAh/g to about 1700 mAh/g, all based on a total weight of the sulfur in the cathode (when calculated based on the mass of sulfur only, the S@C electrode exhibits a reversible capacity of ~1520 mAh/g) [p 6550 col 2 para 3], or the cell exhibits a single plateau discharge curve [p 6550 col 1 para 1; Figure 2a] with a discharge capacity of from about 300 mAh/g to about 3000 mAh/g after a first cycle at a C/10 rate, all based on a total weight of sulfur in the cathode (1234 mAh/g after 20 C, based on the combined mass of sulfur and carbon, sulfur content is ~81 wt% in the active material) [p 6550 col 2 para 3-4; p 6547 col 2 para 2].
Regarding claim 27, Moon discloses the sulfur cell of claim 19, as shown above, but is silent as to a discharge capacity of the cell after 1300 cycles at a C/2 rate, all based on a total weight of the sulfur in the cathode. However, because the claimed and prior art cells are identical in structure and composition, it appears that the cell of Moon would necessarily exhibit the same or sufficiently similar discharge capacity as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Note also that Moon discloses that 863 mAh/g was retained for 1000 cycles at 5 C [p 6550 col 2 para 5].
Regarding claim 31, Moon further discloses that the cell may be used for batteries for hybrid electric vehicles (necessarily comprising a plurality of cells) [p 6547 col 1 para 1].
Regarding claims 37, 39 and 40, Moon further discloses that the substrate comprises free-standing conductive carbon nanofibers (array of CNTs) [p 6548 Scheme 1].
Regarding claim 38, Moon further discloses that the sulfur adopts the orthorhombic phase at the centers of the sulfur cores and the monoclinic phase near the carbon shells [p 6548 col 2 para 3]. The orthorhombic phase sulfur is considered to be a non-conductive substrate on which the monoclinic phase sulfur is located.
Claims 14, 16, 17, 19, 23-25, 27-33, 37, 42 and 43 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “High sulfur loaded carbon aerogel cathode for lithium-sulfur batteries” (Balakumar).
Regarding claims 14 and 43, Balakumar discloses a cathode [title] comprising a monoclinic phase sulfur that is stable at a temperature below 80°C (sulfur is stabilized in its monoclinic phase at room temperature when the loading concentration exceeds 66 wt%) located on a substrate (carbon aerogel) [p 34010 col 1 para 2]. Although not explicitly disclosed, it is presumed that the monoclinic sulfur of Balakumar comprises one of the claimed forms of sulfur, because it is produced from sulfur mixed with the carbon aerogel at 280°C and cooled down to room temperature at a cooling rate of 2°C/min [p 34009 col 2 para 2] such that some of the sulfur atoms are chemically bonded to the carbon aerogel [p 34013 col 2 para 1] and the carbon aerogel stabilizes the sulfur in its monoclinic phase at room temperature [p 34010 col 1 para 2], or that one of the claimed forms of sulfur would have been obvious to one of ordinary skill in the art at the time of invention, as one of a limited number of forms of sulfur having a monoclinic phase. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 16 and 30, Balakumar further discloses that the cathode includes a current collector [p 34009 col 2 para 3]
Regarding claim 17, Balakumar further discloses that the cathode has an initial discharge capacity in a range from about 300 mAh/g to about 2500 mAh/g, based on a total weight of sulfur in the cathode (533 mAh/g for SCAC-73) [p 34014 col 2 para 3].
Regarding claims 19, 23-25, 28, 29, 32 and 33, Balakumar further discloses a rechargeable lithium-sulfur cell comprising the cathode, a lithium anode, an electrolyte and a polypropylene membrane as a separator [p 34009 col 2 para 3].
Regarding claim 27, Balakumar is silent as to a discharge capacity of the cell after 1300 cycles at a C/2 rate, all based on a total weight of the sulfur in the cathode. However, because the claimed and prior art cells are at least substantially identical in structure and composition, it appears that the cell of Balakumar would necessarily exhibit the same or sufficiently similar discharge capacity as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Note also that Balakumar discloses that the capacity of the SCAC-73 cathode after 50 cycles at C/10 rate was found to be 335 mAh/g based on the weight of sulfur in the electrode [p 34014 col 2 paras 2, 3].
Regarding claim 31, Balakumar further discloses that the cell may be used for batteries for hybrid electric vehicles (necessarily comprising a plurality of cells) [p 34008 col 1 para 1].
Regarding claim 37, Balakumar further discloses that the substrate (carbon aerogel) is conductive [abstract].
Regarding claim 42, Balakumar further discloses that at least a portion of the sulfur is located on a surface of the substrate and is not confined (small portion of sulfur remains on the surface of the CA besides filling the pores of carbon aerogel) [p 34011 col 2 para 1].

Claim Rejections - 35 USC § 103
Claims 36 and 41 are rejected under 35 U.S.C. 103 as obvious over “Encapsulated Monoclinic Sulfur for Stable Cycling of Li-S Rechargeable Batteries” (Moon), as applied to claims 14, 16-19, 23-33, 37-40 and 43 above.
Regarding claim 36, Moon discloses the cathode of claim 14, as shown above, but does not disclose that the cathode consists essentially of the claimed forms of sulfur. However, it nevertheless would have been obvious to one of ordinary skill in the art to omit components other than the claimed forms of sulfur from the cathode of Moon as an obvious expedient where their functions are not desired or required. See MPEP 2144.04 II. A; Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 41, Moon discloses the cathode of claim 14, as shown above, and further teaches that a majority of sulfur (at least 50%) adopts the monoclinic phase, sulfur content is ~81 wt% in the active material, and mass loading of the active material was ~1.0 mg/cm2 [p 6547 col 2 para 2; p 6552 col 2 para 4], such that a loading of the monoclinic phase sulfur is at least about 0.4 mg/cm2. Although the claimed range of at least 0.5 mg/cm2 is not specifically disclosed, it nevertheless would have been obvious to one of ordinary skill in the art, because it is encompassed by Moon’s disclosed range. See MPEP 2144.05 I. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Claims 18, 36 and 41 are rejected under 35 U.S.C. 103 as obvious over “High sulfur loaded carbon aerogel cathode for lithium-sulfur batteries” (Balakumar), as applied to claims 14, 16, 17, 19, 23-25, 27-33, 37, 42 and 43 above.
Regarding claims 18 and 41, Balakumar discloses the cathode of claim 14, as shown above, wherein the loading of the monoclinic sulfur is 73 wt% of the sulfur-carbon aerogel composite [p 34009 col 2 para 2, p 34010 col 1 para 2], but does not specifically disclose the absolute loading in the cathode. However, it would have been obvious to one of ordinary skill in the art to optimize the loading, because Balakumar teaches that the amount of loaded and utilized sulfur in a cathode determines the volumetric energy density of a cell [p 34009 col 1 para 2]. See MPEP 2144.05 II. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 36, Balakumar discloses the cathode of claim 14, as shown above, but does not disclose that the cathode consists essentially of the claimed forms of sulfur. However, it nevertheless would have been obvious to one of ordinary skill in the art to omit components other than the claimed forms of sulfur from the cathode of Balakumar as an obvious expedient where their functions are not desired or required. See MPEP 2144.04 II. A; Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claims 20-22 are rejected under 35 U.S.C. 103 as obvious over “Encapsulated Monoclinic Sulfur for Stable Cycling of Li-S Rechargeable Batteries” (Moon), as applied to claims 14, 16-19, 23-33, 36-41 and 43 above, in view of “Enhanced Performance of a Lithium-Sulfur Battery Using a Carbonate-Based Electrolyte” (Xu).
Moon discloses the sulfur cell of claim 19, as shown above, but does not teach that the electrolyte is a carbonate electrolyte. Xu however teaches that an electrolyte including EC (ethylene carbonate) and DMC (dimethylcarbonate) in a lithium-sulfur battery leads to extraordinary electrochemical performances [abstract]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use an electrolyte including ethylene carbonate and dimethylcarbonate, as in Xu, in the lithium-sulfur battery of Moon, with the reasonable expectation of improving electrochemical performance.
Claims 20-22 are rejected under 35 U.S.C. 103 as obvious over “High sulfur loaded carbon aerogel cathode for lithium-sulfur batteries” (Balakumar), as applied to claims 14, 16-19, 23-25, 27-33, 36, 37 and 41-43 above, in view of “Enhanced Performance of a Lithium-Sulfur Battery Using a Carbonate-Based Electrolyte” (Xu).
Balakumar discloses the sulfur cell of claim 19, as shown above, but does not teach that the electrolyte is a carbonate electrolyte. Xu however teaches that an electrolyte including EC (ethylene carbonate) and DMC (dimethylcarbonate) in a lithium-sulfur battery leads to extraordinary electrochemical performances [abstract]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use an electrolyte including ethylene carbonate and dimethylcarbonate, as in Xu, in the lithium-sulfur battery of Balakumar, with the reasonable expectation of improving electrochemical performance.

Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are based on the faulty assumption that the only types of monoclinic sulfur are beta sulfur and gamma sulfur, and thus concludes that the monoclinic sulfur in Moon and Balakumar cannot be gamma sulfur and must be beta sulfur. However the publication cited by the applicant also lists Ψ-sulfur, cyclo-heptasulfur, cyclo-S10 and cyclo-S13 as monoclinic forms of sulfur. Applicant’s claims also recite forms of monoclinic sulfur other than beta and gamma sulfur. Since none of these other forms of sulfur have been considered or compared, applicant’s evidence is insufficient to show either that the sulfur in Moon and Balakumar is beta sulfur, nor that it is not gamma sulfur.
In response to applicant’s argument that Moon’s monoclinic sulfur is not gamma phase sulfur because Moon refers to it as an uncommon phase, it is noted that applicant’s specification also refers to the claimed monoclinic gamma phase structure as uncommon (see page 16 line 1), as well as the claimed monoclinic cyclo-deca-cyclo-hexa sulfur as another uncommon phase (see page 14 line 28). Therefore Moon’s characterization of the monoclinic sulfur as “uncommon” cannot be reasonably taken as an indication that it is not gamma phase sulfur, nor that it is any different from any of the claimed forms of sulfur.
More importantly, the applicant has only argued that the forms of monoclinic sulfur in Moon and Balakumar are not gamma monoclinic sulfur specifically. The applicant has failed to provide any evidence or reasoning to show that the disclosed sulfur does not meet the claim as a whole, i.e., that it is not any of the claimed forms of sulfur. Specifically, the claims recite each of (1) monoclinic gamma phase sulfur, (2) monoclinic sulfur that best matches PDF Card No.: 00-013-0141 Quality:B for Rosickyite, monoclinic gamma phase sulfur, using PDXL Version 2.8.4.0 Integrated Powder Diffraction Software (3) monoclinic cyclo-hexa-cyclo-deca sulfur, and (4) monoclinic sulfur that best matches to PDF Card No.: 01-072-4584 Quality:S for cyclo-decasulfur-cyclo-hexasulfur using the PDXL Version 2.8.4.0 Integrated Powder Diffraction Software, in the alternative. In other words, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that all of the claims require the presence of gamma sulfur) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, although the applicant argues that neither Moon nor Balakumar teach option (1), applicant’s argument’s fail to show that Moon or Balakumar do not meet the claims, because they do not even attempt to show that Moon or Balakumar do not teach any of options (2), (3) or (4).
The applicant further argues that Moon’s and Balakumar’s monoclinic sulfur is not the same as claimed based on differences in their production methods, but has failed to show that these differences outweigh the similarities between the methods in determining the resulting form of sulfur. In particular, the applicant argues that in Moon no vapor deposition is employed and the sulfur is confined, but has failed to show that these are material differences which would change the resulting form of the monoclinic sulfur. Instead, the applicant explains in the instant specification that “the monoclinic gamma phase formed at elevated temperatures penetrates the porous carbon structures and retains its crystal structure even after cooling due to the local carbon density within the pores. This unique crystal structure once trapped within the pores possibly propagates throughout the sulfur blocks including those that are externally deposited in an "unconfined" state” (See page 29, lines 9-13). Accordingly, it appears that although there are also differences, the method of Moon is the same as the claimed invention in the ways that are relevant to producing the claimed monoclinic phase. That is, based on the evidence of record, it does not appear that the vapor deposition or the unconfined state are necessary features of the method that are required to produce the claimed form of sulfur, rather, it appears that merely forming the monoclinic sulfur on carbon at a suitably elevated temperature, as is done in Moon’s heat treatment, is sufficient to cause the sulfur to penetrate the carbon and retain the crystal structure even after cooling due to the local carbon density within the pores, thus resulting in the same crystal structure as claimed, even if the substrate is immersed in molten sulfur instead of the sulfur being deposited by vapor deposition and even if the sulfur is confined instead of unconfined. Note also that this is further supported by the previously-cited Jung article, which explains the mechanism of the formation of the monoclinic sulfur and attributes its stable crystal structure to the presence of the carbon and formation at elevated temperature. Similarly, Balakumar also forms the monoclinic sulfur on carbon at elevated temperature, and thus applicant’s arguments that Balakumar uses melt infusion and mixes the cathode components in a slurry instead of using vapor deposition are also unpersuasive for substantially the same reasons.
In response to applicant’s argument that none of the samples of Balakumar with sulfur loading below 73% teach the claimed crystalline sulfur, it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123.
In response to applicant’s arguments that Moon and Balakumar do not render obvious the claimed type of sulfur, note that a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962) (emphasis in original). In this case, although Moon and Balakumar do not explicitly name any of the claimed specific forms of monoclinic sulfur, the “monoclinic sulfur” which is disclosed in each is considered to be a sufficiently small genus of forms of sulfur that, even if not anticipated, the claimed species would have at least been obvious to one of ordinary skill in the art.
The applicant argues that Moon and Balakumar do not disclose a suitable method to enable a skilled person to make the claimed types of sulfur because Moon and Balakumar do not teach vapor deposition, but has failed to show that the claimed type of sulfur cannot be made without vapor deposition, or that the methods taught by Moon or Balakumar, in which the monoclinic sulfur is formed on carbon at elevated temperature, could not produce the claimed type of sulfur. Note that once a prima facie case of obviousness is made by the USPTO through citation of references, the burden is on the applicant to produce contrary evidence establishing that the reference being relied on would not enable a skilled artisan to produce the different compounds claimed. In re Hoeksema, 399 F.2d 269, 273, 158 USPQ 596, 600 (CCPA 1968). Furthermore, note that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, because vapor deposition is a well-known, commonly used method, it is considered that even if it were required for formation of the claimed type of sulfur, each of the Moon and Balakumar references would nevertheless still be enabling based on combination with the knowledge generally available to one of ordinary skill in the art.
With respect to claim 42, the applicant alleges that there is no evidence that the monoclinic sulfur of Balakumar was found in the portion of sulfur located on the surface of the carbon aerogel. However, Balakumar explains that the XRD pattern of the SCAC-73, shown in Fig. 1, matches with the monoclinic system rather than the orthorhombic structure. Thus Balakumar does not suggest that the sulfur includes multiple different forms of sulfur, with the monoclinic phase being located only at certain unspecified portions, rather, Balakumar’s evidence appears to show that the sulfur is monoclinic as a whole without orthorhombic sulfur. Therefore, it is reasonable to assume that the entirety of Balakumar’ sulfur, including the unconfined portion located on the surface, is the monoclinic sulfur.
For the above reasons, the previous rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727